Citation Nr: 0421754	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a stomach condition on 
a direct basis or as secondary to service-connected 
disabilities of chronic sinusitis and/or allergic rhinitis 
due to nasal polyposis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
INTRODUCTION

The veteran served periods of active duty from December 1942 
to February 1946 in the Air Force as well as from July 1950 
to February 1951 in the Navy.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran had a personal hearing with a Decision Review 
Officer (DRO) at the RO in November 2003.  In June 2004, the 
veteran failed to report for a videoconference hearing at the 
RO with the undersigned Judge from the Board.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
before the Board at this time have been addressed.  

2.  A stomach condition of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to that service.

3.  The veteran does not have a stomach condition that is 
related to any service-connected disability.


CONCLUSIONS OF LAW

1.  A stomach condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  A stomach condition is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection for Stomach Condition

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2003).  The claimed 
stomach disability before the Board at this time is not 
included in the list of disorders under 38 C.F.R. §§ 3.307 
and 3.309.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2003).  The United States Court of 
Appeals for Veterans Claims (CAVC) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  To establish a claim for secondary 
service connection, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  See 
Black v. Brown, 10 Vet. App. 279 (1997).  

The veteran contends that he currently suffers from a stomach 
condition due to active service or alternatively, as 
secondary to his service-connected chronic sinusitis and/or 
allergic rhinitis due to nasal polyposis. After a review of 
the evidence, the Board finds that his contentions are not 
supported by the record, and that his claim of service 
connection for a stomach condition on a direct and secondary 
basis must fail.

The veteran's induction and separation examination reports 
from his first period of active duty, dated in November 1942 
and February 1946 respectively, are void of any reference to 
a stomach condition.  However, the veteran's service hospital 
treatment records show that the veteran was admitted in 
September 1944 and diagnosed with enterocolitis.  The 
enterocolitis was noted as acute, catarrhal, and cause 
undetermined.  The veteran's symptoms were listed as 
vomiting, cramps, diarrhea, and deep abdominal tenderness.  
The service hospital treatment records reflect that he was 
released back to duty in October 1944.  Service medical 
records from the veteran's second period of active service, 
including enlistment and discharge examination reports dated 
in July 1950 and February 1951 respectively, are void of any 
complaints, treatment, or diagnosis of a stomach condition.  

The veteran's VA outpatient treatment records show the first 
treatment for a stomach condition occurred in October 1998.  
The treatment note lists diagnoses of gastroesophageal reflux 
disease (GERD), esophagitis with history of esophageal 
strictures, hemorrhoids, and diverticulosis.  A March 2000 
treatment note showed that the veteran complained of 
epigastric burning.  In a June 2000 treatment record, the 
veteran reported experiencing chronic diarrhea and also 
stated that he had received Augmentin for treatment of a 
sinus congestion prior to the onset of diarrhea.  The 
examiner noted that the veteran might have "possible 
clostridium difficile".  An additional treatment note also 
dated in June 2000 showed that the veteran's clostridium 
difficile infection had improved.   

Additional VA outpatient treatment notes dated from August 
2000 to May 2001 showed that the veteran continued to 
intermittently suffer from diarrhea, hemorrhoids, GERD, and 
bowel incontinence.  A June 2001 treatment record noted that 
the veteran had been treated for a recurrent intestinal 
infection due to clostridium difficile.  A September 2001 
emergency room note listed a diagnosis of gastroenteritis.  
It was noted that the veteran had a history of 
diverticulosis, diarrhea, and lactose intolerance in an 
October 2001 treatment record.  In a November 2001 treatment 
note, the examiner noted that the veteran continued to suffer 
from diarrhea and GERD.  An addendum to that treatment note 
also dated in November 2001 showed that the examiner opined 
that the veteran's flatulence was highly suggestive of carb 
malabsorption possibly an underlying cause for the veteran's 
chronic diarrhea.  Treatment notes dated in September and 
October 2002 show that the veteran continued to complain of 
abdominal pain, diarrhea, and GERD.  Treatment records dated 
from May to November 2003 show continued treatment for GERD, 
chronic diarrhea, and abdominal pain.  A November 2003 
Gastrointestinal Clinic note showed that the veteran's 
diarrhea had improved and that his stool studies were normal.      

In the November 2003 hearing transcript, the veteran stated 
that he had suffered from "Toe Main Poison" during active 
service in the 1940's after eating some bad food.  The 
veteran further noted that he suffered from stomach problems 
after service, which he had treated on his own.  While the 
veteran stated that he believed his stomach condition was 
related to his service-connected sinus and rhinitis 
disabilities, he also admitted that he had never discussed 
the possibility of a relationship between his service-
connected disabilities and his claimed stomach condition with 
any of his VA physicians.  In addition, it was noted in the 
hearing transcript that the veteran's son testified that he 
remembered his father suffering from stomach problems 
throughout childhood.   

In considering the veteran's claims of direct and secondary 
service connection, the Board acknowledges the veteran's 
complaints of stomach problems due to his service-connected 
sinus disabilities.  As noted above, his opinion alone cannot 
meet the burden imposed by 38 C.F.R. §§ 3.303 and 3.310 with 
respect to the relationship between events incurred during 
service, his service-connected sinus disabilities, and his 
current complaints of a stomach condition.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Rather, as noted above, 
the statements given by the veteran and his son qualify as 
lay evidence.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2003).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).  

In this case, competent medical evidence of record does not 
show that the veteran's claimed stomach condition is 
etiologically related to his periods of active service. 
Service medical records do not reflect that he suffered from 
a chronic stomach condition while in service.  The Board 
acknowledges that September and October 1944 service hospital 
records documented that veteran suffered from enterocolitis 
during active service.  However, the veteran's isolated 
episode of enterocolitis is considered an acute occurrence, 
which was resolved without a residual or chronic disability, 
as both of the veteran's service separation examination 
reports dated in February 1946 and 1951 were both void of any 
reference to a chronic stomach condition.  See 38 C.F.R. § 
3.303(b) (2003).  In addition, the veteran's current 
gastrointestinal problems -- including GERD, diarrhea, and 
abdominal pain -- are first noted in the VA outpatient 
treatment records in 1998, over 45 years after the veteran's 
separation from active service.  Competent medical evidence 
of record does not provide any evidence that the veteran has 
a current stomach condition that is attributable to his 
periods of active military service. The Board finds that 
service connection for a stomach condition is not warranted.

Other than the veteran's own statements, none of the evidence 
of record shows that the veteran has a current stomach 
condition that is proximately due to his service-connected 
disabilities of chronic sinusitis and allergic rhinitis.  The 
Board acknowledges that in June 2000, the veteran suffered 
from chronic diarrhea and clostridium difficile after 
receiving Augmentin for treatment of a sinus congestion.  It 
is also noted that the veteran had a recurrent intestinal 
infection of clostridium difficile in June 2001.  However, 
the competent medical evidence of record does not show that 
the veteran suffers from a current chronic stomach condition 
of clostridium difficile after receiving Augmentin for 
treatment of a sinus congestion.  In addition, evidence of 
record does not show that the veteran's current diagnosed 
GERD or diarrhea is proximately due to his service-connected 
disabilities of chronic sinusitis and allergic rhinitis.  In 
weighing the competent medical evidence of record concerning 
the claimed relationship between a stomach condition and 
service-connected disabilities of chronic sinusitis and 
allergic rhinitis, the Board concludes that the preponderance 
of the evidence is against the veteran's claim.  The Board 
finds that since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim for service 
connection of a stomach condition as secondary to service-
connected disabilities of chronic sinusitis and/or allergic 
rhinitis due to nasal polyposis is not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA also 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for service connection for a stomach condition on a direct 
basis or as secondary to service-connected disabilities of 
chronic sinusitis and/or allergic rhinitis due to nasal 
polyposis.  The veteran has not indicated the existence of 
any pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.


VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  A medical 
examination or opinion is necessary if the information or 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability.  The record 
must also establish that the veteran suffered an event, 
injury or disease in service or symptoms of a disease listed 
in 38 C.F.R. § 3.309 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for a presumption.  
Finally, the file must indicate that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4) (2003).  
In this case, although the medical evidence lists diagnoses 
of various conditions including GERD and diarrhea, the 
competent evidence does not indicate that these problems are 
in any way associated with his service-connected sinusitis or 
rhinitis disabilities.  Consequently, based upon the evidence 
of record in this case, it is not necessary for VA to provide 
a medical examination or opinion for the veteran under 38 
C.F.R. § 3.159(c)(4). 

In this case, the RO sent the veteran a letter in June 2002 
and issued a statement of the case (SOC) in March 2003, which 
notified the veteran of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The June 2002 letter as well 
as the March 2003 SOC issued by the RO also explicitly 
informed the veteran about the information and evidence he is 
expected to provide.  

The CAVC's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  In addition, this 
"fourth element" of the notice requirement comes directly 
from the language of 38 C.F.R. § 3.159(b)(1).  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
No. 01-944 (June 24, 2004) [withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)].

The Board notes that the June 2002 letter was sent to the 
veteran before the RO's August 2002 rating decision that is 
the basis of this appeal.  In addition, the content of the 
notice provided by the RO fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to the June 2002 letter as well as the March 2003 
SOC issued by the RO.               

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the March 2003 SOC issued by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied by the June 2002 letter as well as 
the March 2003 SOC issued by the RO.  


ORDER

Entitlement to service connection for a stomach condition on 
a direct basis or as secondary to service-connected 
disabilities of chronic sinusitis and/or allergic rhinitis 
due to nasal polyposis is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



